Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs’ motion for partial summary judgment on liability under Labor Law § 240 because there is a question of fact whether the alleged violation of the statute was a proximate cause of the injuries allegedly sustained by David M. Knight (plaintiff) (see, Rossi v Main-South Hotel Assocs., 168 AD2d 964). The court did not abuse its discretion in granting in part the motions of defendant and third-party defendant to compel disclosure of video evidence concerning the entertainment activities of plaintiff after the date of the accident. (Appeals from Order of Supreme Court, Monroe County, Siracuse, J.—Labor Law.) Present—Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.